Exhibit 10.62
CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT NO. 4 TO
DRUG DISCOVERY COLLABORATION AGREEMENT
THIS AMENDMENT NO. 4 TO DRUG DISCOVERY COLLABORATION AGREEMENT (this
“Amendment”) effective as of March 31, 2015 (the “Amendment Date”), is made by
and between Array BioPharma Inc., a Delaware corporation (“Array”), and Loxo
Oncology, Inc., a Delaware corporation (“Loxo”).
WHEREAS, the parties previously entered into that certain Drug Discovery
Collaboration Agreement dated as of July 3, 2013, as amended by Amendment No.1
To Drug Discovery Collaboration Agreement dated November 26, 2013, Amendment
No.2 To Drug Discovery Collaboration Agreement dated April 10, 2014, and
Amendment No. 3 To Drug Discovery Collaboration Agreement dated October 13, 2014
(collectively, the “Agreement”) and the parties wish to amend the Agreement in
certain respects on the terms and conditions set forth herein.
NOW THEREFORE, capitalized terms not defined in this Amendment shall have the
meaning ascribed in the Agreement, and the parties hereby agree as follows:
2.    Section 2.4 of the Agreement (as amended) is hereby deleted and the
following substituted therefor:
Discovery Program Staffing. During the Discovery Program and subject to Loxo
funding such FTE’s pursuant to Section 5.1, Array shall devote that number of
FTE’s to the conduct of the Discovery Program specified in the Discovery Plan.
The Discovery Plan shall specify [*] Array FTEs at any time during the Discovery
Program Term. Each calendar month during the Discovery Program, on a monthly
basis, Loxo shall have the right, upon agreement by Array, to increase the
maximum number of Array FTEs to be used under the Discovery Program during such
calendar month by [*] FTEs, i.e. from [*] FTEs to [*] FTEs. Loxo may exercise
such right by providing written notice (which may be via email from the Loxo
CEO) to Array prior to commencement of such calendar month. If Array agrees to
the increase for such month, then for each calendar month in which Loxo adds [*]
additional FTEs above the maximum specified limit, Loxo shall pay to Array an
additional payment of [*] prior to the beginning of such calendar month.
Notwithstanding the above, during the period beginning on April 1, 2015 and
ending on December 31, 2015, Array shall devote to the conduct of the Discovery
Program [*] additional FTE’s (i.e., in addition to the FTEs to be devoted to the
Discovery Program pursuant to the above), it being understood that,
notwithstanding the last sentence of Section 5.2.1, the Array FTE Rate for such
[*] additional FTE’s shall be [*] per FTE per year.


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



        

--------------------------------------------------------------------------------



Execution Copy



3. Miscellaneous. This Amendment shall be effective for all purposes as of the
Amendment Date. Except as expressly modified herein, the Agreement shall
continue to remain in full force and effect in accordance with its terms. This
Amendment may be executed in counterparts, each of which shall be deemed to be
an original and together shall be deemed to be one and the same document.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives effective as of the Amendment
Date.
LOXO ONCOLOGY, INC.
 
ARRAY BIOPHARMA INC.
By:
/s/ Joshua H. Bilenker
 
By:
/s/ David L. Snitman
Name:
Joshua H. Bilenker
 
Name:
David L. Snitman
Title:
CEO
 
Title:
Executive V.P. Business Development




2    